Citation Nr: 9932298	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-10 122	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disorder (COPD) and pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The appellant had active duty for training from January 2, 
1977 to April 29, 1977.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).


REMAND

A preliminary review of the record discloses that additional 
development by the RO is necessary before the Board can 
proceed further in adjudicating the appellant's claim.  The 
appellant in this case served in the Army National Guard of 
Missouri and Reserve of the United States Army from October 
1985 to December 1989.  He claims that he was first diagnosed 
with COPD and pneumonia while on a training mission with his 
reserve unit in February 1989.  He further claims that he was 
discharged from service later that year due to his lung 
disorder.  He alleges that the service department 
characterized his 1989 training period as "active duty for 
training" and that therefore he is entitled to service 
connection for any lung disorder incurred during that period.    

An NGB Form 22 (Report of Separation and Record of Service) 
shows that the appellant was serving in 1989 as alleged.  In 
January 1998, the RO contacted the Missouri Adjutant General 
(MAG) for verification of the appellant's 1989 service.  MAG 
confirmed that the appellant served in the Missouri Army 
National Guard from October 1985 to December 1989, but did 
not indicate whether any of this service represents active 
duty for training.  Inasmuch as the nature of the appellant's 
1989 service is crucial to a determination in this case, on 
Remand, the RO must contact the proper authority and 
specifically inquire whether the appellant was on active duty 
for training at any time during his 1985 to 1989 period of 
service.  

In addition, the claims file contains a single medical record 
from Missouri Rehabilitation Center, which discloses that the 
appellant was diagnosed in August 1989 with pulmonary TB and 
COPD.  According to a history reported during a VA 
examination in January 1998, the appellant was hospitalized 
for his lung disorder in 1989 at Sedalia and Mt. Vernon 
Hospitals.  The RO attempted to obtain copies of the 
appellant's 1989 service medical records from the National 
Personnel Records Center (NPRC) in November 1997, but NPRC 
responded in January 1998 that the RO needed to contact the 
Adjutant General Office in the state in which the appellant 
served.  The RO contacted MAG shortly thereafter and was told 
that the appellant's service medical records were sent to St. 
Louis.  At present, however, they are missing from the claims 
file and need to be obtained.

The Board regrets the delay associated with this REMAND; 
however, it is necessary to ensure that the veteran is 
afforded due process of law.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should contact MAG for copies 
of the appellant's service medical 
records covering the period 1985 to 1989, 
and for verification of the nature of the 
appellant's service during that period, 
including verifying any periods of active 
duty for training.  If MAG indicates that 
the appellant served on active duty for 
training during the 1985 to 1989 period, 
the RO should record in the claims file 
the dates of all verified periods of 
active duty for training.  All medical 
records obtained should also be 
associated with the claims file.

2.  Thereafter, the RO should 
readjudicate the appellant's claim based 
on all of the evidence of record.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be issued a Supplemental Statement of the 
Case and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further review.

The purpose of this REMAND is to develop the appellant's 
claim, and the Board intimates no opinion, favorable or 
unfavorable, as to the claim's merits.  The appellant is free 
to submit any additional evidence he wishes to have 
considered in connection with his current appeal; however, no 
action is required until he is further notified.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












